Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that teaches each and every claimed limitation. In particular, the combination of the steel composition with the claimed microstructures, grain diameters, and precipitates was not turned up.
It is noted that a Decision to Grant a Patent was issued in corresponding Japanese Patent Application 2017019276; a Decision to Grant a European Patent was issued in corresponding European Patent Application 18748344; and a Written Decision on Registration was issued in corresponding Korean Patent Application 2019022524. Additionally, the International Searching Authority failed to turn up any reference or combination of references that demonstrate a lack of novelty or inventive step, as noted in the International Search Report in corresponding PCT Application PCT/JP2018/003328. 
A search of the prior art turned up pertinent references U.S. Patent Number 9,096,919 and U.S. Patent Number 10,934,609. However, these references fail to teach the microstructures, grain diameters, and precipitates as set forth within the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784